Name: Commission Regulation (EEC) No 694/89 of 17 March 1989 amending Annexes III and IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in the Philippines (categories 4, 5, 6, 7, 8, 15, 16, 21 and 74)
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  international trade;  leather and textile industries
 Date Published: nan

 No L 76/16 Official Journal of the European Communities 18 . 3. 89 COMMISSION REGULATION (EEC) No 694/89 of 17 March 1989 amending Annexes III and IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in the Philippines (categories 4, 5 , 6, 7, 8 , 15 , 16, 21 and 74) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating iin third countries ('), as last amended by Regulation (EEC) No 693/89 (2), and in particular Article 17 thereof, Whereas, with a view to the introduction of the combined nomenclature, the Community has negotiated with the Philippines an Agreed Minute modifying the quantitative limites for categories 4, 5, 6, 7, 8, 15, 16, 21 and 74 products provided for in the Agreement between the EEC and the Philippines on trade in textiles ; Whereas the Council has decided, on 20 February 1989, that this Agreed Minute should be applied provisionally pending its formal conclusion ; Whereas it is therefore necessary to amend Annexes III and IV bis to Regulation (EEC) No 41 36/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Annexes III and IV bis to Regulation (EEC) No 4136/86 are hereby amended for the Philipinnes in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1989 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12. 1986, p. 42. (2) See page 14 of this Official Journal . 18 . 3 . 89 Official Journal of the European Communities No L 76/ 17 ANNEX 1 . Annex III is amended as follows :  In group I B (categories 4, 5, 6, 7 and 8, Philippines) the table is replaced by the following table : 'Category CN code Description Third country Unit Year Annual quantitative limit 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool of fine animal hair), undervests and the like, knitted or crocheted Philippines 1 000 pieces 1988 1989 1990 1991 12 293 12 846 13 424 14 028 6109 90 10 \ ll\ 6109 90 30 l 6110 20 10 I 6110 3010 5 6101 10 90 6101 20 90 6101 30 90 610210 90 6102 20 90 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted and crocheted Philippines 1 000 pieces 1988 1989 1990 1991 5 639 5 921 6 217 6 528 6102 30 90 6110 10 10 l \ 61101031 I I \ 6110 1039 I llIlIl 6110 1091 llIlII 6110 10 99 \ \ \ 6110 20 91 \ \ ll 6110 20 99 I llII 6110 30 91 \ \ \ \ \ 6110 30 99 \ Il I 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls' woven trousers and slacks, of wool, cotton or man-made fibres Philippines 1 000 pieces 1988 1989 1990 1991 4 674 4 931 5 200 5 488 6203 43 19 l Il Il 6203 43 90 \ l l \ 6203 49 19 6203 49 50 Il 6204 61 10 ll\ 6204 62 31IIIl I 6204 62 33IlIlII 6204 62 35 \ llll 6204 63 19 I IlIIIl 6204 69 19 \ I 7 610610 00 6106 20 00 6106 90 10 6206 20 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres Philippines 1 000 pieces 1988 1989 1990 1991 3 362 3 496 3 636 3 781 6206 30 00Illlllll 6206 40 00 No L 76/ 18 Official Journal of the European Communities 18 . 3 . 89 Category CN code Description Third country Unit Year Annual quantitative limit 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man ­ made fibres Philippines 1 000 pieces 1988 1989 1990 1991 4 173 4319 4 470 4 626' In group II B (categories 15 and 21 , Philippines) the table is replaced by the following table : 'Category CN code Description Third country Unit Year Annual quantitative limit 15 6202 1 1 00 6202 12 10 ex 6202 12 90 6202 13 10 ex 6202 13 90 Women's or girl's woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, of wool , cotton or man-made textile fibres (other than parkas) (of category 21 ) Philippines 1 000 pieces 1988 1989 1990 1991 1 315 1 394 1 478 1 567 6204 31 00 6204 32 90 | \Ill 6204 33 90 \ |\ \ 6204 39 19 6210 30 00 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool , cotton or man ­ made fibres Philippines 1 000 pieces 1988 1989 1990 1991 3 879 4 112 4 359 4 621 ' 6201 92 00 \\II 6201 93 00 \ ll ex 6202 12 10 ll ex 6202 12 90llllIlll ex 6202 13 10Illl\\Il ex 6202 13 90IIllIIll 6202 91 00 \ \\lill \ 6202 92 00lllllill 6202 93 00 I L \ 2. Annex IV bis is amended as follows :  In group I B (categories 4, 5 , 6, 7 and 8, Philippines) the table is replaced by the following table : 'Category CN code Description Third country Member State Unit Quantitative limit from 1 January to 31 December 1988 1989 1990 1991 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts, T-shirts, lightweight fine knit roll , polo or turtle jumpers and pull ­ overs (other than of wool or fine animal hair), undervests and the like, knitted or crocheted Philippines D F I BNL UK IRL DK GR ES PT EEC 1 000 pieces 3 128 3 842 796 1 256 2 375 53 624 60 124 35 12 293^ 3 223 3 929 941 1 324 2 479 61 637 68 140 44 12 846 3 317 4 031 1 068 1 382 2 600 70 651 77 171 57 13 424 3415 4 138 1 208 1 456 2 728 80 667 87 ­ 182 67 14 028 18 . 3 . 89 Official Journal of the European Communities No L 76/19 Category CN code Description Third country Member State Unit Quantitatives limit from 1 January to 31 December 1988 1989 1990 1991 Philippines5 1 000 pieces Jerseys, pullovers, slip-overs, waist ­ coats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted D F I BNL UK IRL DK GR ES PT EEC 1 919 842 418 663 1 209 42 414 28 84 20 5 639 1 962 933 475 681 1 249 46 423 34 92 26 5 921 2011 1 030 536 698 1 287 50 432 38 105 30 6 217 2 058 1 136 601 715 1 323 53 441 42 125 34 6 528 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 1039 6110 1091 6110 1099 6110 20 91 6110 20 99 6110 30 91 6110 30 99 6 Philippines 1 000 pieces Men s or boys woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls' woven trousers and slacks, of wool , cotton or man-made fibres D F I BNL UK IRL DK GR ES PT EEC 2152 486 246 879 617 20 116 43 93 22 4 674 2 201 548 305 898 652 23 120 48 110 26 4 931 2 251 616 370 917 695 26 124 53 118 30 5 200 2 309 689 440 935 735 30 129 59 127 35 5 488 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 7 Philippines 1 000 pieces Women s or girls blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man ­ made fibres 610610 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 1 287 686 272 290 659 15 87 14 44 8 D F 1 BNL UK IRL DK GR ES PT EEC 1 309 725 303 300 675 17 91 17 49 10 3 496 1 333 762 337 310 693 19 95 19 56 12 3 636 1 356 799 374 320 711 21 99 21 66 14 3 7813 362 Philippines8 6205 10 00 6205 20 00 6205 30 00 Men's or boys shirts, other than knitted or crocheted, of wool, cotton or man-made fibres 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 1 655 783 487 529 451 50 106 18 78 16 4 173 1 688 812 517 542 474 52 109 21 86 18 4 319 1 720 843 549 555 496 54 111 24 97 21 4 470 1 756 876 583 568 520 56 . 114 27 21 24 4 626' No L 76/20 Official Journal of the European Communities 18 . 3 . 89  In group II B (categories 15, 16 and 21 , Philippines) the table is replaced by the following table : 'Category CN code Description Thirdcountry Member State Unit Quantitative limit from 1 January to 31 December 1988 1989 1990 1991 15 620211 00 6202 12 10 ex 6202 12 90 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, of wool, cotton or man-made textile fibres (other than parkas) (of category 21 ) Philippines D F I BNL UK IRL DK GR ES PT 1 000 pieces 440 116 109 121 431 8 24 13 45 8 451 135 126 129 439 9 28 15 53 9 462 155 145 138 447 10 32 17 61 11 475 178 166 146 454 11 35 19 70 13 6210 30 00 EEC 1 315 1 394 1 478 1 567 16 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, cotton or man-made fibres, excluding ski suits Philippines F 1 000 pieces 5 5 6 6 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man made fibres Philippines D F I BNL UK IRL DK GR ES PT EEC 1 000 pieces 1 593 559 237 373 793 29 111 25 133 26 3 879 1 621 612 279 395 841 31 116 29 157 31 4112 1 652 665 322 419 893 34 123 34 181 36 4 359 1 682 721 371 444 948 36 131 39 208 41 4 621 '  In group III B (category 74, Philippines) the table is replaced by the following table : 'Category CN code Description Third country Member State Unit Quantitative limit from 1 January to 31 December 1988 1989 1990 1991 74 6104 11 00 6104 12 00 610413 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, cotton or man-made fibres, excluding ski-suits Philippines UK 1 000 pieces 109 118 127 137'